Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 1 of 26 PageID #: 29071




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 PACIFIC BIOSCIENCES OF                     )
 CALIFORNIA, INC.,                          )
                                            )
                   Plaintiff,               )       C.A. No. No. 17-cv-275-LPS
                                            )       C.A. No. No. 17-cv-1353-LPS
          v.                                )
                                            )
 OXFORD NANOPORE TECHNOLOGIES,              )
 INC.,                                      )
                                            )
                   Defendants.
                                            )
                                            )


 PLAINTIFF’S OPENING BRIEF IN SUPPORT OF ITS MOTION FOR JUDGMENT AS
    A MATTER OF LAW UNDER FRCP 50, AND NEW TRIAL UNDER FRCP 59

 Dated: April 29, 2020
                                            Brian E. Farnan (Bar No. 4089)
 Of Counsel:                                Michael J. Farnan (Bar No. 5165)
                                            FARNAN LLP
 Edward R. Reines (admitted pro hac vice)   919 N. Market Street, 12th Floor
 Derek C. Walter (admitted pro hac vice)    Wilmington, Delaware 19801
 Robert S. Magee (admitted pro hac vice)    Telephone: (302) 777-0300
 Shawn Chi (admitted pro hac vice)          Facsimile: (302) 777-0301
 WEIL, GOTSHAL & MANGES LLP                 bfarnan@farnanlaw.com
 201 Redwood Shores Parkway                 mfarnan@farnanlaw.com
 Redwood Shores, CA 94065
 (650) 802-3000
 edward.reines@weil.com
 derek.walter@weil.com
 robert.magee@weil.com
 shawn.chi@weil.com

 Stephen Bosco (admitted pro hac vice)
 WEIL, GOTSHAL & MANGES LLP
 2001 M Street NW, Suite 600
 Washington, DC 20036
 (202) 682 7054
 stephen.bosco@weil.com
                                            Attorneys for Plaintiff
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 2 of 26 PageID #: 29072



 Anna Dwyer (admitted pro hac vice)
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, NY 10153
 (212) 310 8285
 anna.dwyer@weil.com
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 3 of 26 PageID #: 29073



                                              TABLE OF CONTENTS

                                                                                                                                 Page

I.     INTRODUCTION..............................................................................................................1

II.    ARGUMENT ......................................................................................................................2

       A.        The Court Should Grant JMOL That The ’400 And ’323 Patents Are
                 Not Invalid And ONT Is Liable For Infringement .............................................2

                 1.         Dr. Goldman’s Testimony Is Conclusory ................................................3

                 2.         Cross-Examination Confirmed There Is No Substance To Dr.
                            Goldman’s Enablement Testimony ..........................................................5

                 3.         Skilled Artisans Would Have Been Able To Determine N
                            With The Benefit Of The Patent ...............................................................6

       B.        Alternatively, The Court Should Grant A New Trial On Enablement
                 Of The ’400/’323 Patents .......................................................................................7

       C.        The Court Should Grant JMOL That Claim 2 And 12 Of The ’056
                 Patent Are Not Invalid And That ONT Is Liable For Infringement ................7

                 1.         Dr. Ha’s Admissions Are Incompatible With ONT’s Burden
                            To Present Clear And Convincing Evidence Of An
                            Enablement Violation ................................................................................8

       D.        Alternatively, The Court Should Grant A New Trial On Enablement
                 Of The ’056 Patent ...............................................................................................11

       E.        The Court Should Grant A New Trial On All Claims Due To ONT’s
                 Prejudicial Statements Amidst The Coronavirus Crisis ..................................12

                 1.         ONT’s Opening Statement Was An Over-The-Top
                            Exploitation Of The Coronavirus Crisis That Clearly
                            Violated Two Court Orders ....................................................................13

                 2.         ONT’s Closing Argument Improperly Leveraged Its
                            Improper Opening And Violated This Court’s Limine Orders
                            Repeatedly ................................................................................................19

III.   CONCLUSION ................................................................................................................20




                                                                 i
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 4 of 26 PageID #: 29074



                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Alcon Research Ltd. v. Barr Laboratories, Inc.,
   745 F.3d 1180 (Fed. Cir. 2014)........................................................................................2, 4, 11

American Hoist & Derrick Co. v. Sowa & Sons, Inc.,
  725 F.2d 1350 (Fed. Cir. 1984)..................................................................................................6

Blanche Rd. Corp. v. Bensalem Twp.,
   57 F.3d 253 (3d Cir. 1995).................................................................................................12, 14

Fineman v. Armstrong World Indus., Inc.,
   980 F.2d 171 (3d Cir. 1992).....................................................................................................12

Hybritech, Inc. v. Monoclonal Antibodies, Inc.,
   802 F.2d 1367 (Fed. Cir. 1986)..................................................................................................3

Koito Mfg. Co., Ltd. v. Turn-Key-Tech, LLC,
   381 F.3d 1142 (Fed. Cir. 2004)..............................................................................................2, 3

M2M Sols. LLC v. Sierra Wireless Am., Inc.
  No. CV 12-30-RGA, 2016 WL 1298961 (D. Del. Mar. 31, 2016) ............................................5

McMunn v. Babcock & Wilcox Power Generation Group,
  869 F.3d 246 (3d Cir. 2017).......................................................................................................2

O’Rear v. Fruehauf Corp.,
   554 F.2d 1304 (5th Cir. 1977) .................................................................................................17

Reed v. Phila., Bethlehem & N.E. R.R. Co.,
   939 F.2d 128 (3d Cir.1991)......................................................................................................18

Schmidt v. Skolas,
   770 F.3d 241 (3d Cir. 2014).....................................................................................................18

Streck, Inc. v. Research & Diagnostic Systems,
    665 F.3d 1269 (Fed. Cir. 2012)..................................................................................................2

Takeda Pharmaceutical Co. v. Zydus Pharmaceuticals,
   743 F.3d 1359 (Fed. Cir. 2014)..................................................................................................2

Union Carbide Chemical & Plastic Tech v. Shell Oil,
   308 F.3d 1167 (Fed. Cir. 2002)........................................................................................ passim


                                                                 ii
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 5 of 26 PageID #: 29075



Waddington N. Am., Inc. v. Sabert Corp.,
  No. CIV.A. 09-4883 GEB, 2011 WL 3444150 (D.N.J. Aug. 5, 2011) ...................................19

In re Wands,
    858 F.2d 731 (Fed.Cir.1988)..................................................................................................3, 5

WBIP, LLC v. Kohler Co.,
  829 F.3d 1317 (Fed. Cir. 2016)..............................................................................................4, 5

Other Authorities

FRCP 50 ...........................................................................................................................................2

FRCP 59 ...........................................................................................................................................2




                                                                        iii
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 6 of 26 PageID #: 29076



I.     INTRODUCTION

       The jury verdict is unsustainable and can only be seen as the distorted product of improper

and inflammatory arguments designed to exploit the most severe public health crisis this country

has faced in more than a century.

       To begin with, the jury remarkably found that the ’400 and ’323 patents were not enabled

based on the testimony of an ONT expert who answered only two questions about the entire topic

during direct examination.    On cross, he said nothing to defend his two conclusory answers.

Rather, he admitted that he had no understanding of the legal standard and could not recall his

primary evidence on the issue.      He even confirmed that a skilled artisan could practice the

claimed invention with knowledge of the prior art.    While the jury’s non-enablement finding on

the ’400 and ’323 patents is peculiar enough, the jury made an equally erroneous non-enablement

finding for the ’056 patent despite numerous unambiguous admissions from ONT’s expert that

preclude ONT from meeting its burden under the clear and convincing standard.

       Sadly, the explanation for the jury’s distorted verdict is too clear.    From the earliest

moments of trial, ONT aggressively sought to plant in jurors’ minds that a verdict against ONT

threatened to strip the world of a supposedly critical tool in the fight against the Coronavirus.

ONT sought to demonize PacBio as a threat to public safety because of patent assertions that

supposedly were intended to “exclude” life-saving products.         ONT’s irrelevant appeals to

emotion amidst a crisis were already found to have violated multiple limine orders.        As the

Coronavirus pandemic ballooned over the course of trial, so too did the indelible impact of ONT’s

limine order violations. The Coronavirus panic was so ominous that the topic could not even be

broached. While the jury’s findings warrant JMOL of liability for three of the patents, the unique

circumstances necessitate a new trial altogether for the remaining issues.

                                                 1
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 7 of 26 PageID #: 29077



II.    ARGUMENT

       The Court should grant JMOL under FRCP 50 and a new trial under FRCP 59 for the

reasons set forth below.

       A.      The Court Should Grant JMOL That The ’400 And ’323 Patents Are Not
               Invalid And ONT Is Liable For Infringement

       The jury found that the claims-in-suit of PacBio’s ’400 and ’323 Patents were infringed

and rejected ONT’s written description challenge. But the jury found the claims invalid for a

supposed lack of enablement.    The jury’s enablement verdict fails as a matter of law and the Court

should grant JMOL that ONT is liable for infringing those two patents.

       “Because patents are presumed valid, lack of enablement must be shown by clear and

convincing evidence.” Streck, Inc. v. Research & Diagnostic Systems, 665 F.3d 1269, 1288 (Fed.

Cir. 2012). Here, there is no legally sufficient basis to conclude that ONT carried its burden of

proving an enablement violation with clear and convincing evidence.

       Expert testimony is generally necessary for a party to prove lack of enablement. McMunn

v. Babcock & Wilcox Power Generation Group, 869 F.3d 246, 267 (3d Cir. 2017) (“Expert

evidence is generally required when an issue is beyond the ken of a lay jury.”).   Yet, an expert’s

“conclusory statements” are insufficient to carry the heavy burden of invalidating a patent for an

enablement violation. Takeda Pharmaceutical Co. v. Zydus Pharmaceuticals, 743 F.3d 1359,

1369 (Fed. Cir. 2014); Alcon Research Ltd. v. Barr Laboratories, Inc., 745 F.3d 1180, 1189 (Fed.

Cir. 2014) (“unsubstantiated conclusory” testimony insufficient to support an enablement

violation); Union Carbide Chemical & Plastic Tech v. Shell Oil, 308 F.3d 1167, 1186 (Fed. Cir.

2002) (“general and vague” expert testimony insufficient to support nonenablement verdict); Koito

Mfg. Co., Ltd. v. Turn-Key-Tech, LLC, 381 F.3d 1142, 1152 (Fed. Cir. 2004) (“General and

conclusory testimony, such as that provided by Dr. Kazmer in this case, does not suffice as

                                                 2
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 8 of 26 PageID #: 29078



substantial evidence of invalidity.”).      The failure to carry the heavy burden to prove an

enablement violation warrants a grant of JMOL. See, e.g., Koito, 381 F.3d at 1156 (granting

JMOL because “Koito failed to shoulder its burden of showing lack of enablement by clear and

convincing evidence before the jury.”).      As shown below, ONT’s evidence does not satisfy the

clear and convincing standard.

                 1.     Dr. Goldman’s Testimony Is Conclusory

        ONT’s expert, Dr. Goldman, barely touched the topic of enablement on direct examination.

He answered only two questions on the subject and his testimony was superficial and conclusory:

        Q.       Is there any teaching in the patent as to how to determine N if N is less than all the
                 bases?
        A.       No, there is not.
                                                  ***
        Q.       Could you summarize your opinions on validity?
        A.       On validity, given my – taking the assumption that PacBio and Dr. Dessimoz did
                 that N is not all the bases in the pore affecting the current, then the patent – the
                 patents are then invalid. There is no recipe in there that describes or enables how
                 you would determine N.

D.I. 491 1113:11-13, 1113:18-23.

        Dr. Goldman’s fleeting and conclusory testimony is wholly insufficient.         A “recipe” is

not required to satisfy the enablement requirement because the extent and nature of the required

disclosure varies based on a bevy of factors. See Hybritech, Inc. v. Monoclonal Antibodies, Inc.,

802 F.2d 1367, 1384 (Fed. Cir. 1986) (“a patent need not teach, and preferably omits, what is well

known in the art”); In re Wands, 858 F.2d 731, 737 (Fed.Cir.1988) (listing eight enablement

factors).    This is especially true for the unclaimed process of calculating “N.” Union Carbide,

308 F.3d at 1186 (“only the claimed invention need be enabled”).       But Dr. Goldman superficially

assumed a “recipe” is somehow required for an unclaimed element without explanation or analysis.

        Dr. Goldman did not analyze what skilled artisans would know about determining N or
                                                   3
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 9 of 26 PageID #: 29079



why it would be unduly difficult to determine empirically the number of bases that affect the

measurement of the current.     He did not address the portion of the specification that sets forth not

only how many (N) bases contribute to the current measurement, but the percentage of each of the

N base’s contribution. See JTX1 at 40:12-24. Dr. Goldman’s conclusory assertions ignore his

testimony that, whether a base affects the current measurement to qualify as part of N, depends on

whether that base’s contribution meaningfully affects the results at the end of the process, which

is base-calling.   D.I. 491 1124:25-1125:10.        He does not explain why it would be hard to

determine how many bases contribute by testing to see if they affect base calling. He did not

address the quantity of experimentation it would take to calculate N, the prior art, the predictability

of calculating N, or the skill of the art on this issue, to name a few necessary but omitted

considerations.    See Alcon, 745 F.3d at 1188 (“To prove that a claim is invalid for lack of

enablement, a challenger must show by clear and convincing evidence that a person of ordinary

skill in the art would not be able to practice the claimed invention without ‘undue

experimentation’’).1    In short, Dr. Goldman’s fragmentary testimony does not approach the clear

and convincing evidence standard.

         The Federal Circuit’s opinion in WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1338-39 (Fed.

Cir. 2016) is particularly instructive, even though it addresses written description. There, the

Federal Circuit held that three general questions to an expert that resulted in an expert conclusion

that there was no disclosure in the patent of a particular element of the invention is insufficient to

carry the burden of clear and convincing proof. Id. at 1339 (“Under our precedent, ‘[g]eneral and

conclusory testimony ... does not suffice as substantial evidence of invalidity.’ This is precisely

the type of evidence that Kohler submitted to the jury in this case.”). The comparison between


1
    Emphasis supplied unless otherwise specified.

                                                  4
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 10 of 26 PageID #: 29080



 the showing in WBIP and here is striking.

        In sum, ONT’s insufficient showing calls to mind the analysis in M2M Sols. LLC v. Sierra

 Wireless Am., Inc. No. CV 12-30-RGA, 2016 WL 1298961, at *4 (D. Del. Mar. 31, 2016):

 “Defendants offer nothing more than vague references to the enablement standard, without any

 discussion of the state of the art, the relative skill and understanding of a POSITA, the amount of

 experimentation that would be necessary, or any other relevant Wands factors. Defendants’ cursory

 argument plainly fails to establish by clear and convincing evidence the underlying facts necessary

 to determine that the ’010 patent is invalid for lack of enablement.”

                2.      Cross-Examination Confirmed There Is No Substance To Dr.
                        Goldman’s Enablement Testimony

        On cross, Dr. Goldman could not identify any basis for the jury to find an enablement

 violation. He did not have an opinion of “unpredictability” relating to enablement at all, much

 less regarding the calculation of N.   D.I. 491 1130:24-1131:6.   Nor did he opine on the “quantity

 of experimentation” that would be necessary to make or use the invention.     Id. 1131:7-10.

        Indeed, Dr. Goldman was ignorant of the eight factors set forth in the Court’s jury

 instructions (D.I. 492 1554:20-1555:8). D.I. 491 1131:14 (“I don’t recall eight factors.”).     He

 was ignorant of any test for enablement. Id. 1131:11-19.       Dr. Goldman claimed he could not

 even identify the primary evidence supporting his enablement testimony:

        Q.      Do you know what your primary evidence was for your opinions on written
                description?
        A.      I don’t recall.
        Q.      And for enablement?
        A.      I don’t recall.

 Id. 1134:25-1135:4.

        In addition, Dr. Goldman admitted that a person skilled in the art in 2009 would be able to


                                                  5
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 11 of 26 PageID #: 29081



 successfully perform the method of claim 1 of the ’400 Patent, if the person had a prior art

 reference (the Akeson grant) regarding nanopore sequencing available. Id. 1134:2-9. As this

 Court instructed the jury without objection, “a patent need not expressly state information that

 skilled persons would be likely to know or could obtain at the time of the claimed invention.”

 D.I. 492 1554:9-11.    Dr. Goldman’s admission establishes that skilled artisans in 2009 could

 perform all steps of the claimed method and thus is flatly inconsistent with the verdict.

                3.      Skilled Artisans Would Have Been Able To Determine N With The
                        Benefit Of The Patent

        The burden of proof is on the attacker to prove invalidity, and this burden never shifts.

 American Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1359 (Fed. Cir. 1984).       And

 Dr. Goldman’s fragmentary and general contention is insufficient to carry that burden.

 Nevertheless, it is worth explaining that the ’400 and ’323 Patents do disclose N and skilled

 artisans would know how to calculate N to show how superficial Dr. Goldman’s testimony was

 and the evidence he ignored.

        As explained above, Dr. Goldman admitted that the invention could be made and used

 based on the disclosures of the patents and the prior art.      That alone confirms enablement.

 Beyond that, the patents themselves exemplify that using a homopolymer (all bases are the same),

 a skilled artisan can “derive” empirically how many (N) bases contribute to the current

 measurements and even the percentage of their contribution.      PTX1 at 40:12-24 (“allowing the

 amount by which each position contributes to the current level (e.g. by comparing AAA to TAA

 to AAT) to be derived”) and (“where it is measured that the nucleotide in the center of the nanopore

 contributes to 75% of the current blockage, the previous nucleotide (−1) contributes 15%, and the

 subsequent nucleotide (+1) contributes 10%”).        Dr. Goldman ignored this evidence in the

 specification when answering the only two questions he was asked about enablement on direct.

                                                  6
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 12 of 26 PageID #: 29082



 In addition, although the parties’ disputed the infringement conclusion, each side was able to

 calculate the number of bases that contribute without complaint as to the difficulty of doing so.

 In sum, ONT has not come close to meeting its heavy burden of proof.

        B.      Alternatively, The Court Should Grant A New Trial On Enablement Of The
                ’400/’323 Patents

        In Union Carbide, the Federal Circuit affirmed a grant of a new trial on a jury verdict

 finding an enablement violation. 308 F.3d at 1186. There, as here, the verdict was based on

 “general and vague” expert testimony and thus was against the great weight of evidence under the

 Third Circuit standard. In any event, for all the reasons set forth above, in the alternative the

 Court should grant a new trial on enablement.    If the Court grants JMOL of liability, it should

 grant a new trial on willfulness and damages to determine the right remedy.

        C.      The Court Should Grant JMOL That Claim 2 And 12 Of The ’056 Patent Are
                Not Invalid And That ONT Is Liable For Infringement

        The jury found that Claims 2 and 12 of PacBio’s ’056 Patent were infringed and rejected

 ONT’s written description and indefiniteness challenges. But the jury found them invalid for a

 supposed lack of enablement.   The jury’s enablement verdict fails as a matter of law and the Court

 should grant JMOL that claims 2 and 12 are not invalid and that ONT is liable for infringing them.

        There are two fundamental problems with ONT’s enablement showing. First, Dr. Ha’s

 admissions on cross-examination cannot be reconciled with a showing of clear and convincing

 evidence of an enablement violation. This is particularly true because his go-forward testimony

 was conclusory. Second, Dr. Ha failed to describe the amount of experimentation that would

 have to be performed to use the inventions and did not know whether the experimentation was

 “undue” because he had not considered that topic in his report. ONT desperately attempted to

 elicit testimony from Dr. Ha on that indispensable element of its enablement defense three times

 and the Court precluded it each time because he had not considered it in developing his opinions
                                                7
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 13 of 26 PageID #: 29083



 in his report.

                  1.      Dr. Ha’s Admissions Are Incompatible With ONT’s Burden To Present
                          Clear And Convincing Evidence Of An Enablement Violation

          Dr. Ha testified that his enablement argument was based on the “whereby” clause of what

 he called claim step 1(e):       “whereby the translocating enzyme and the reaction conditions are

 selected such that the translocating enzyme exhibits two kinetic steps wherein each of the kinetic

 steps has a rate constant, and the ratio of the rate constants of the kinetic steps is from 10:1 to

 1:10.”    D.I. 491 1211:10-21; JTX 3 58:57-61.

          During cross-examination Dr. Ha admitted that a person of ordinary skill in the art would

 know how to perform step 1(e) in 2009:

          Q.      So a person of ordinary skill the art in 2009, let’s start with Liao, with Liao
                  in front of them, would be able to perform step 1(e) of the – of claim 1 of
                  the ’056 patent if they knew that's what they wanted to do?
          A.      To selecting the conditions that allow these rates, yes, because conditions
                  are given in these references.
                  A person of ordinary skill in art would be able to select the reaction
                  conditions that, you know, match the ratio because the ratio conditions are
                  given in the references.
                                                   ***
          Q.      But you'll agree that a person of ordinary skill in the art in 2009 would know
                  how to perform step 1(e) of the ’056 patent if they had the benefit of the
                  prior art literature; is that correct? Isn't that true?
          A.      By itself?     Yes.

 D.I. 491 1212:18-1213:4; id. 1214:23-1215:2. These admissions alone are inconsistent with a

 clear and convincing evidence finding of the alleged enablement violation.

          But that is not all.    Dr. Ha asserted two problems with the whereby clause. He argued

 that a skilled artisan practicing step 1(e) would have issues relating to the: (1) reaction conditions

 and (2) enzyme.       Id. 1159:13-1160:2.      As shown below, additional admissions by Dr. Ha

 prevent him from establishing these assertions by clear and convincing proof.

                                                    8
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 14 of 26 PageID #: 29084



         Regarding reaction conditions, Dr. Ha’s above-quoted testimony confirms that persons of

 ordinary skill in 2009 indeed “would be able to select the reaction conditions” as required by the

 whereby clause.     Dr. Ha removed any doubt that selecting the claimed reaction conditions as

 required by step 1(e) was within the ordinary skill in the art in 2009 and that this was his opinion:

         Q.      A person of ordinary skill in the art in 2009 would know how to perform step 1(e)
                 of the ’056 patent if they had the benefit of the literature, the prior art literature,
                 correct?
         A.      Step 1(e), which I agree to the extent that step 1(e) is selecting the reaction
                 conditions.

 Id. 1215:12-17.      It is impossible to harmonize this admission with Dr. Ha’s enablement

 contentions regarding reaction conditions on direct examination.           And the patent and Dr.

 McHenry’s testimony reinforce why Dr. Ha’s admissions follow from the overwhelming evidence.

 See, e.g., JTX003 at 32:16-39:16 (seven columns of text in the ’056 patent regarding reaction

 conditions, including buffers, pH, additives, cofactors, temperature, and solvents); D.I. 492

 1421:4-1428:2 (PacBio’s expert explains at length why the disclosure of reaction conditions in the

 ’056 patent is sufficient).

         Regarding enzymes, Dr. Ha admitted that he had failed to consider critical evidence. Dr.

 Ha was explicit that a person skilled in the art would approach the ‘056 Patent knowing about the

 prior art reference Akeson 1 [PTX701].         D.I. 491 1210:20-23.      He admitted that “Akeson

 references a lot of information about enzymes for use in nanopores.” Id. 1206:15-18.          He also

 admitted that Akeson 1 broadly disclosed a large variety of enzymes as molecular motors for

 nanopore sequencing, including polymerases and helicases. Id. 1206:22-1207:2. He admitted

 Akeson 1 broadly claimed as an invention the entire class of polymerases and helicases.             Id.

 1209:9-15. Such admissions are unsurprising in view of the testimony of Dr. Akeson himself,

 who explained that he had patented virtually all relevant enzymes for all types of nanopore


                                                   9
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 15 of 26 PageID #: 29085



 sequencing before the filing of the ’056 patent. D.I. 490 974:4-975:9. His own patent avowed

 that the skilled artisan would know how to make enzymes work for nanopore sequencing.2        Id.

        Importantly, Dr. Ha admitted that Akeson 1 taught in 2005 that persons “of ordinary skill

 would be able to identify the appropriate molecular motors useful according to the particular

 application they have.”      Tr. 1207:3-15.   Dr. Ha testified that he did not even consider this

 information in formulating his enablement opinion relating to enzymes:

        Q.      Did you consider this information about enzymes for nanopore sequencing
                from Dr. Akeson’s patent application when you formulated your
                enablement opinion?
        A.      No.

 D.I. 491 1208:10-16.      Dr. Ha’s enzyme opinions cannot be sufficient if he did not even consider

 Akeson 1’s teachings, including that skilled artisans in the nanopore area would know how to

 select enzymes for “the particular application” they are interested in.     This is especially true

 because he agreed that skilled artisans approaching the ’056 Patent would know about Akeson 1.

        Admissions such as Dr. Ha’s are inconsistent with the required clear and convincing proof

 to invalidate a patent.   In Nobelpharma AB v. Implant Innovations, Inc., the Federal Circuit held

 that an adverse witness’ admission can even carry a burden of proof mandating a JMOL grant.




 2
   In the same vein, ONT attempted to obliquely support its position on the ’056 patent with
 testimony from various witnesses that nanopore sequencing and the use of enzymes for nanopore
 sequencing was impossible in the 2009 time frame. See D.I. 491 1261:8-15; 1031:5-18, 1050:17-
 20, 1051:3-11; D.I. 490 992:9-17. Yet, the evidence was that the basic nanopore sequencing
 approach had been patented long before the ’056 patent and that ONT touts those patents on its
 website as being pertinent to its product. See D.I. 489 631:23-636:20; D.I. 490 964:7-965:5.
 This totally undermines ONT’s trial assertions that nanopore sequencing was impossible.
 Indeed, such assertions are radically at odds with ONT’s pre-trial position that the basics of
 nanopore sequencing were routine long before the ’056 patent. See, e.g., D.I. 45 in -1353 at 6:17-
 7:14. Insofar as ONT would have argued that the ’400 and ’323 patents are not enabled based on
 the alleged impossibility of carrying out nanopore sequencing, such arguments would fail for the
 same reasons.

                                                  10
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 16 of 26 PageID #: 29086



 141 F.3d 1059, 1065 (Fed. Cir. 1998). Here, not only is the heavy burden on ONT, but Dr. Ha

 neither recanted his admissions, nor explained how they can be harmonized with his assertions in

 his direct examination.     Union Carbide, 308 F.3d at 1186 (cross-examination admissions

 undermine direct examination testimony causing the verdict to be overturned).             JMOL is

 warranted on this ground.

      As an independent ground for JMOL, Dr. Ha never addressed the extent of experimentation

 or other key factors that would support a finding of “undue experimentation.” See Alcon, 745

 F.3d at 1189 (proof of the difficulty of the experimentation is required to prove enablement).   Dr.

 Ha never considered whether the experimentation was undue and on cross-examination admitted

 he did not know:

        Q.      Would a person of ordinary skill in the art in 2009 be capable of arriving at
                the reaction conditions under which a translocating enzyme would exhibit
                the claimed ratios for the two kinetic steps without undue experimentation.
        A.      I don’t know the answer to that.

 D.I. 491 1202:22-1203:2.

        Aware of this fundamental shortcoming of Dr. Ha’s opinion, ONT attempted

 unsuccessfully three different times to ask him about “the amount of experimentation” and “how

 much work” it would take to practice the invention or the unpredictability of such experimentation.

 Each time the Court upheld the objection or the question was abandoned. Id. 1176:2-1177:5,

 1182:4-1183:3, 1183:9-1184:2.     With no evidence of undue experimentation in the record, the

 jury’s finding of an enablement violation cannot be sustained for this independent reason.

        D.      Alternatively, The Court Should Grant A New Trial On Enablement Of The
                ’056 Patent

        In view of the unambiguous admissions described above, ONT’s proffered expert

 testimony on enablement cannot justify the jury’s verdict.   See Union Carbide, 308 F.3d at 1186


                                                   11
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 17 of 26 PageID #: 29087



 (relying on expert admissions during cross-examination in granting new trial on enablement).

 Accordingly, in the alternative the Court should grant a new trial on enablement.        If the Court

 grants JMOL, it should grant a new trial on willfulness and damages.

           E.      The Court Should Grant A New Trial On All Claims Due To ONT’s
                   Prejudicial Statements Amidst The Coronavirus Crisis

           A new trial is warranted when “improper assertions have made it ‘reasonably probable’

 that the verdict was influenced by prejudicial statements.” Fineman v. Armstrong World Indus.,

 Inc., 980 F.2d 171, 207 (3d Cir. 1992); Blanche Rd. Corp. v. Bensalem Twp., 57 F.3d 253, 264 (3d

 Cir. 1995). This is a classic example of such a case.

           Defendants’ opening statement argued in intricate detail the crucial role that ONT’s

 products supposedly played in helping to address the Coronavirus crisis.            A review of the

 transcript should shock any reader about the over-the-top and lengthy extent to which counsel

 addressed the irrelevant but inflammatory subject of the Coronavirus crisis. ONT’s outrageous

 exploitation of a world health crisis was compounded by counsel’s high-pitched argument that

 PacBio would use this case to interfere with ONT’s supposed effort to fight the Coronavirus

 scourge.       Indeed, ONT argued that this was part of an on-going and repeated legal effort by

 PacBio to exclude ONT’s products from the market where they can help to address public health

 crises.    This Court already found that this is what ONT’s counsel wrongly did, and that this

 violated an Order specifically directing him not to do it.    Nor was this an isolated violation of a

 limine order; ONT’s counsel also violated a different order that implied that the outcome of prior

 actions should control this action and represented repeated attempts by PacBio to block ONT from

 selling its products.

           Defendants’ gratuitous exploitation of the Coronavirus crisis was outrageous from the start,

 but as the trial continued to the jury deliberations, the Coronavirus crisis became an outright

                                                   12
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 18 of 26 PageID #: 29088



 national emergency unlike any in living memory. The streets of Wilmington were desolate and

 the sense of the apocalypse real.      The Coronavirus topic was such a third-rail that after ONT’s

 hyperbolic opening no one could even mention it.         As a painful consequence, PacBio could not

 meaningfully counter the false and inflammatory picture that ONT had painted in its opening

 argument that ONT’s products were a central tool in the fight against the plague that appeared to

 be imminently descending on Delaware and the rest of the country.

         To cap it off, in closing argument, ONT asserted that PacBio was attempting to block and

 exclude ONT repetitively as its central theme.          ONT used the word “exclude” 13 times and

 “block” 11 times as a mantra.       ONT intended to and did characterize PacBio as pursuing a legal

 campaign to interfere with ONT’s products.         This was intended to and did portray PacBio as

 threatening to interfere with public health and there is at least a “reasonable probability” that the

 verdict was influenced by ONT’s prejudicial approach to the trial.

                   1.       ONT’s Opening Statement Was An Over-The-Top Exploitation Of The
                            Coronavirus Crisis That Clearly Violated Two Court Orders

         PacBio brought its Motion in limine No. 3 to prevent ONT from unfairly inflaming the jury

 by suggesting that a verdict in PacBio’s favor would “hurt scientific research, or exclude nanopore

 sequencing devices from the United States.” D.I. 448-1 at 380. As PacBio explained, “fear-

 mongering” regarding the consequences of this case is unduly prejudicial and does nothing to

 “make any fact that is in dispute on the merits more or less likely to be true.” Id. at 426.

         The Court granted PacBio’s motion, explaining that “it would be inappropriate to put

 before the jury evidence or argument about the potential impact of a verdict in favor of PacBio.”

 D.I. 460 at 2.    The Court explained that this is “not relevant to any issue the jury will decide” and

 precluded ONT from arguing that PacBio’s claims may interfere with the availability of ONT’s

 products.   Id.        Ultimately, the Court explained that the ban on ONT’s argument was needed

                                                    13
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 19 of 26 PageID #: 29089



 because a suggestion that PacBio’s claims could lead to “slower medical research” may “create an

 unacceptable risk of unfair prejudice (as the jury might be deterred from returning a verdict in

 favor of PacBio even if it finds PacBio has met its burden of proof).” Id.

         As it turned out, ONT did not waste any time before violating this Court’s Order. In

 opening statement, ONT argued that PacBio has in the past and is now using this litigation to try

 to exclude nanopore sequencing: “Now, this isn’t the first time that PacBio has tried to use its

 patents to exclude nanopore sequencing.” D.I. 487 145:4-5. To drive the point home, in his next

 sentence ONT’s counsel stated that “PacBio has tried twice before to use its patents to take Oxford

 off the market.”   Id. 145:6-7. This was a theme of ONT’s opening statement. See id. 165:11-12

 (“PacBio made its first attempt to use its patents to keep U.S. Oxford’s products off the market.”).

         This Court explained that “defendants’ opening statement violated my clear ruling on

 motion in limine number three.”        D.I. 488 292:21-23.      The Court recognized that ONT had

 egregiously implied that PacBio’s claims could interfere with the medical community’s response

 to the Coronavirus crisis: “any implication that this jury should be at all concerned most

 egregiously about whether the fight against Coronavirus that we're all so focused on is at all at

 issue in this trial, and that that should be weighing on the heads of this jury is in violation of motion

 in limine three, my ruling on that, and it’s improper and requires a cure.” Id. 293:1-12. The

 Court also acknowledged that given the Coronavirus panic, there was a “real risk of a verdict here

 not being one that would reflect the [] application of the law to the evidence and I don’t want to

 go down that path.” Id. 293:22-294:5.

         A review of the transcript confirms how indelible and over-the-top ONT’s contumacious

 scare tactics actually were:

         Now, this isn’t the first time that PacBio has tried to use its patents to exclude
         nanopore sequencing. PacBio has tried twice before to use its patents to take

                                                    14
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 20 of 26 PageID #: 29090



       Oxford off the market, and they failed. Oxford Nanopore did all the work to make
       nanopore sequencing a reality, to make a product that is changing lives as we speak,
       whether it’s helping people fighting the coronavirus outbreak, characterizing
       cancers, keeping food safer, or understanding a dangerous species.
                                               ***
       Now, so what does MinION mean to you? And I’d like to tell you a short story.
       On New Year’s Eve 20[19], the public health authorities in China sent a rapid
       response team to Wuhan to investigate a cluster of pneumonia cases. The Chinese
       authorities used nanopore sequencing to sequence and isolate what turned out to
       be a previously unknown Coronavirus in samples from patients who were
       suffering from this pneumonia.

       The Coronavirus identified with the help of one of these was the novel strain, now
       known to be the cause of COVID-19. Within a few weeks there were a few cases
       and a handful of deaths.

       And Zoe McDougall will tell you in a couple of days, in late January, the CDC, the
       Center for Disease Control, used one of these, used nanopore sequencing to
       understand the first cases of Coronavirus in the U.S. and at the end of January,
       following an intense period of working with public health authorities in Asia,
       Europe and the U.S., Oxford sent an additional 200 of these. And you can see them.
       That is the box that they sent to China. They sent 200 MinIONs to China. Now, that
       wasn't without some logistical difficulties because all commercial flights had been
       canceled, but Oxford made it happen. Only Oxford sequencers like this could be
       rapidly assembled and distributed to China in the many labs sequencing samples
       around the country, and now these MinIONs are in the hands of scientists and
       public health officials in China who are on the ground in realtime monitoring the
       spread of the virus and working desperately to control it. MinION's portability,
       high throughput and ease of use allows you to detect the virus three times faster
       than the other available commercial sequencers, like the Illumina sequencers and
       ABI sequencers. MinION is being used by scientists in China, the U.S., Canada,
       the U.K., the Netherlands, Australia, Brazil, the United Arab Emirates, Belgium, to
       detect the virus and monitor and spread. Indeed, sequencing information generated
       by one of these has been critical in efforts to develop a vaccine.
                                                  ***
       Oxford nanopore technology is advancing important science and public health
       initiatives with an impact that will improve the life of your families.
                                                  ***
       This DNA Go Pack allows the CDC to rapidly deploy and track the spread of
       infectious disease.
                                                  ***
       So now we’ve talked about patents, and this is a patent case, and as you saw in the
       video earlier today, a patent is a right to exclude others from doing what the patent
       claims. But a patent has a price, and that price is very high. The price is high
       because an issued patent means that all of us have lost the right to do something,
       lost the right to do what the patent claims.

                                                15
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 21 of 26 PageID #: 29091



 D.I. 487 145:4-12, 154:14-155:18, 156:2-5, 156:15-17, 157:1-7.      Notably, after trial, ONT’s lead

 counsel acknowledged that he had violated the Court’s limine order, stating that “[a]s we made

 clear at trial, this was an attempt to hamper our client’s success in the market at a time when this

 technology is needed more than ever.” Exh. A.

         ONT’s inflammatory discussion in its opening argument of Coronavirus, death, families,

 go packs, Wuhan, the desperate effort to control the virus, the purported indispensability of the

 ONT’s sequencers to the fight against the virus and development of a vaccine, PacBio’s continued

 efforts to use its patents to take ONT off the market and the “high price of patents” is prejudicial

 beyond repair.    ONT’s outrageous violation of this Court’s Limine Order No. 3 is exacerbated by

 four compounding factors.

         First, ONT’s supposed role in the forefront of the deadly Coronavirus battle and PacBio’s

 supposed plan to interfere with that has essentially no relevance to the issues the jury is supposed

 to decide in a patent trial.   Featuring Coronavirus as the heart of its opening was thus gratuitous

 and totally unjustified.

         Second, given the limine briefing and this Court’s definitive Order, the violation had to be

 intentional. It was obvious that ONT’s opening argument was scripted and rehearsed.        ONT has

 never denied that.    The media understood exactly what ONT intended. For example, a Law360

 article on the opening of the trial parroted ONT’s jury message in the very first sentence:      an

 “attorney for developers of a DNA tool recently used to track the coronavirus in China told jurors

 in a federal patent trial in Delaware on Monday that Pacific Biosciences is using invalid

 infringement claims to derail competition in an important field of science.”    D.I. 469-2 (“Patent

 Trial Opens Over DNA Tool Used To ID Coronavirus”).

         The purpose of a limine order is “prohibiting opposing counsel from mentioning the


                                                   16
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 22 of 26 PageID #: 29092



 existence of, alluding to, or offering evidence on matters so highly prejudicial to the moving party

 that a timely motion to strike or an instruction by the court to the jury to disregard the offending

 matter cannot overcome its prejudicial influence on the jurors’ minds.”       O’Rear v. Fruehauf

 Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977) (quoting Commentary, The Motion in Limine:

 Pretrial Trump Card in Civil Litigation, 27 U.Fla.Law.Rev. 531 (1975)).         ONT’s intentional

 violations had exactly the incurable prejudicial effect that the Order was designed to protect

 against.

         Third, ONT’s clear violation of this Court’s Order on limine No. 3 was accompanied by

 another blatant limine Order violation.    ONT had been ordered to reference the ITC case only to

 establish ONT’s “state of mind and their attitude toward the intellectual property rights of the

 Plaintiff.”   D.I. 486 at 36:1-5.   In flagrant disregard of this Court’s Order, ONT cynically

 featured PacBio’s loss at the ITC as an unsuccessful effort to block the availability of ONT’s

 sequencing products without even pretending to relate it to ONT’s state of mind.        D.I. 488 at

 275:15-16 (Court: “not once did defense counsel draw any link between state of mind and the

 ITC”); 276:9-11 (Court: “at least make one allusion to willfulness in then a very lengthy opening

 statement, and none of that happened.”).     This was done after the Court warned ONT at sidebar

 that he was walking a fine line.    D.I. 486 at 167:19. This magnified the prejudice of ONT’s

 argument that PacBio is attempting to use the legal system to block the availability of ONT’s

 Coronavirus-fighting products through an on-going course of conduct including this case and prior

 litigation.

         Fourth, there is not and never was evidence to support ONT’s fantasy story.         ONT’s

 investor relations spokesperson Ms. McDougall does not have personal knowledge of how the

 Chinese government used ONT products or about its heavily shrouded early Wuhan reaction to


                                                  17
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 23 of 26 PageID #: 29093



 the Coronavirus outbreak.    She does not have personal knowledge whether ONT’s products were

 used in connection with the victims in China or the first victims in the US, whether they are critical

 to develop a non-existent vaccine, are in a go-pack for quick deployment by the CDC for

 Coronavirus identification, or any of the other many specific assertions made by ONT.         She does

 not know that ONT’s sequencers are three times better than other sequencers at addressing the

 Coronavirus issues.    No such evidence was plausibly known by Ms. McDougall, was disclosed

 in discovery, tendered as an offer of proof, or otherwise properly identified in this case.    Telling

 this long tale in opening argument was squarely improper and highly prejudicial. See Reed v.

 Phila., Bethlehem & N.E. R.R. Co., 939 F.2d 128, 133 (3d Cir.1991) (“The prohibition against use

 in argument of evidence not in the record is straightforward.”). The Third Circuit has recognized

 the toxic combination of limine violations and argument based on evidence not in the record. Id.

 (“the situation is exacerbated because the same facts that the defense presented to the jury had

 been explicitly ruled inadmissible at an in limine hearing”).

        Unfortunately, after openings, as the Coronavirus crisis deepened, the topic was so

 radioactive that PacBio could not counteract ONT’s opening argument by showing that its factual

 assertions were not true and explain why they were irrelevant.      Nor could it show that PacBio’s

 sequencing systems in the United States are the go-to system used for infectious disease

 sequencing to the same degree.      Indeed, the Court actively discouraged any such evidence or

 argument, which would have been imprudent to discuss before the jury anyway given how

 ominous the Coronavirus crisis had become during the course of the trial. See, e.g., D.I. 489 at

 863:23–864:15 (denying request to mention coronavirus and noting that “there is a significant 403

 concern in any event given that we can bet that the word ‘coronavirus’ is on everybody’s mind in




                                                  18
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 24 of 26 PageID #: 29094



 the courtroom and probably in the jury”); Exhs. B-D.3     The simple curative instruction given by

 the Court was insufficient to remove the severe taint of ONT’s opening argument, particularly

 because PacBio did not have an opportunity to explain that there was no evidence supporting

 ONT’s Coronavirus story. See Waddington N. Am., Inc. v. Sabert Corp., No. CIV.A. 09-4883

 GEB, 2011 WL 3444150 (D.N.J. Aug. 5, 2011) (ordering new trial in part because of motion in

 limine violation and stating that counsel “should not have had to try to play ‘damage control’ with

 [excluded] testimony” since “[t]he testimony was excluded because that ‘damage control’ was

 likely to fail, and the prejudice of the testimony—in encouraging the jury to exclusively rely on

 irrelevant evidence—was likely to remain”).     Any further discussion of Coronavirus (even if it

 had been permitted by the Court), and ONT’s supposed starring role in fighting the virus, would

 only have reminded the jury of ONT’s extremely prejudicial opening presentation.

                2.     ONT’s Closing Argument Improperly Leveraged Its Improper
                       Opening And Violated This Court’s Limine Orders Repeatedly

        Notwithstanding limine Order No. 3 and ONT’s adjudged violation of that Order, the

 unabashed theme of ONT’s closing was that PacBio’s strategy is to use its IP to block and exclude

 ONT’s Coronavirus-fighting products.       This exploited and leveraged ONT’s inflammatory

 opening argument that had demonized PacBio.          ONT’s mantra was that PacBio’s goal was to

 “block” and “exclude.” See, e.g., D.I. 293 1614:3-4;1618:8-9; 1618:18-20; 1622:16-18.

        ONT’s closing argument about PacBio’s efforts to block and exclude ONT’s sequencers

 was not limited to the nature of the patent right. Rather, ONT argued that PacBio was attempting

 to use litigation, including this case, to interfere with the availability of ONT’s products,


 3
   PacBio requests that the Court take judicial notice of Exhibits B-D, which are the three,
 escalating emergency declarations issued by the Governor of Delaware during the trial. See
 Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (the “court can take judicial notice” of
 “matters of public record”).

                                                 19
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 25 of 26 PageID #: 29095



 consistently using the present tense.     Id. 1614:3-4 (“What do they want to do?          Tangle up,

 exclude and fool.”), 1618:8 (“They file patents to exclude.”); 1618:9 (“They file patents to

 block.”), 1618:18-20 (“They don’t compete in the marketplace.        They compete by filing patents

 to block, to tangle up, to exclude and to fool.”), 1622:10-11 (“It’s not about protecting what we

 [Pacbio] do, it’s about excluding what other people do.”); 1622:16-18 (“So this is the world that

 PacBio lives in. This is their view of IP. Tangle up, exclude, fool, block, track, offensive strategy,

 plotting, morphing.”).

        ONT’s prejudicial and inflammatory exploitation of the Coronavirus crisis in violation of

 this Court’s order warrants a new trial.     At a minimum, this conduct probably influenced the

 jury’s verdict, which is all that must be shown to warrant a new trial.   At the time of deliberations,

 the streets and courthouse were deserted amidst the ominous Coronavirus threat. It was hard for

 anyone to keep the Coronavirus public health emergency out of their mind.       The jurors’ memories

 and notebooks surely were imprinted with ONT’s tale of how its products were crucial to the

 Coronavirus fight.    And ONT’s demonization of PacBio as seeking to block and exclude its

 products that were supposedly critical to the discovery of a vaccine, among other things, was fresh

 in mind.    The likely influence on the verdict is illustrated, for example, by the jury’s finding of

 an enablement violation for the ’400, ’323 and ’056 Patents, even though ONT’s expert expended

 only two sentences on the subject and could not even identify any supporting evidence.

 III.       CONCLUSION

        For all the foregoing reasons, PacBio asks the Court to enter JMOL that the ’400, ’323, and

 ’056 patents are not invalid for lack of enablement as described above, and that—as a result of the

 jury’s infringement finding—ONT has infringed those patents.          PacBio also asks the Court to

 grant a new trial on all four asserted patents in view of ONT’s inflammatory, prejudicial, and

 improper exploitation of the Coronavirus crisis.
                                                 20
Case 1:17-cv-01353-LPS Document 527 Filed 04/29/20 Page 26 of 26 PageID #: 29096



  Dated: April 29, 2020                Respectfully submitted,


                                       FARNAN LLP

                                       /s/ Brian E. Farnan
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market Street, 12th Floor
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 777-0300
                                       Facsimile: (302) 777-0301
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Edward R. Reines (admitted pro hac vice)
                                       Derek C. Walter (admitted pro hac vice)
                                       Robert S. Magee (admitted pro hac vice)
                                       Shawn Chi (admitted pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
                                       201 Redwood Shores Parkway
                                       Redwood Shores, CA 94065
                                       (650) 802-3000
                                       edward.reines@weil.com
                                       derek.walter@weil.com
                                       robert.magee@weil.com
                                       shawn.chi@weil.com

                                       Stephen Bosco (admitted pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
                                       2001 M Street NW, Suite 600
                                       Washington, DC 20036
                                       (202) 682 7054
                                       stephen.bosco@weil.com

                                       Anna Dwyer (admitted pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
                                       767 Fifth Avenue
                                       New York, NY 10153
                                       (212) 310 8285
                                       anna.dwyer@weil.com
                                       Attorneys for Plaintiff Pacific Biosciences of
                                       California, Inc.




                                       21
